ORDER
PER CURIAM.
Movant challenges denial of post-conviction relief under former Rule 27.26 following an evidentiary hearing. The Supreme Court affirmed movant’s conviction on a charge of murder in the second degree. State v. Cummings, 607 S.W.2d 685 (Mo.1980).
Movant contends “the preponderance of the evidence in the court below clearly established that his trial attorney had failed to adequately investigate a viable defense that the victim’s death had been proximately caused by medical malpractice rather than by any action on the part of the appellant.” This claim is without merit because there was evidence to support a finding of fact by the motion court that the cause of death resulted from burns inflicted upon the victim by movant. Further, there was testimony movant’s trial counsel reviewed hospitalization records of the victim and discussed the factual matter of causation with medical authorities. This evidence supported a finding that trial counsel made a reasonable investigation of the claim of medical malpractice and found it without merit. The findings, conclusions and judgment of the motion court are not clearly erroneous. Former Rule 27.26(j).
We affirm. Rule 84.16(b). .